Case 2:18-cv-00053-JRG Document 74 Filed 01/09/19 Page 1 of 10 PageID #: 702



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 IMPLICIT, LLC,

                Plaintiff,                                Civil Action No. 2:18-CV-53-JRG
        v.

 NETSCOUT SYSTEMS, INC.,

                Defendant.


             DEFENDANT NETSCOUT SYSTEMS, INC.’S FIRST AMENDED
                    ANSWER TO PLAINTIFF’S COMPLAINT

       Defendant NetScout Systems, Inc. (“NetScout” or “Defendant”), by and through its

attorneys, submits this First Amended Answer to Plaintiff Implicit, LLC’s (“Implicit” or

“Plaintiff”) Complaint.

                                I.     NATURE OF THE SUIT

       1.      NetScout admits that Implicit’s Complaint purports to be an action for patent

infringement arising under the Patent Laws of the United States, 35 U.S.C. § 1 et seq. NetScout

denies, however, that Implicit’s Complaint sets forth a valid or meritorious claim for patent

infringement, and expressly denies that it has committed any acts of patent infringement as alleged

in the Complaint.

                                     II.     THE PARTIES

       2.      NetScout lacks knowledge or information sufficient to form a belief as to the truth

of Implicit’s allegations in paragraph 2, and therefore denies the same.

       3.      NetScout admits that it is a Delaware corporation with a principal place of business

in Westford, Massachusetts. NetScout further admits that it maintains a place of business in Plano,

Texas and also has a limited presence in Austin, Texas.


                                                 1
Case 2:18-cv-00053-JRG Document 74 Filed 01/09/19 Page 2 of 10 PageID #: 703




                            III.    JURISDICTION AND VENUE

       4.      NetScout admits that Implicit’s Complaint purports to be an action for patent

infringement arising under the Patent Laws of the United States, and that this Court has subject

matter jurisdiction over meritorious actions for patent infringement generally under 28 U.S.C. §§

1331 and 1338(a).. NetScout denies, however, that Implicit’s Complaint sets forth a valid or

meritorious claim for patent infringement, and expressly denies that it has committed any acts of

patent infringement as alleged in the Complaint.

       5.      NetScout does not contest personal jurisdiction in this case.

       6.      NetScout does not contest personal jurisdiction in this case. NetScout denies the

remaining allegations in paragraph 6, and expressly denies that it has committed any acts of patent

infringement as alleged in the Complaint.

       7.      NetScout does not contest venue in this case. NetScout admits that it maintains a

place of business in Plano, Texas. NetScout denies the remaining allegation in paragraph 7.

                                    IV.     BACKGROUND

A.     The Asserted Patents

       8.      NetScout admits that this action purports to be an action for infringement of United

States Patent Nos. 8,694,683 (the “’683 Patent”); 9,270,790 (the “’790 Patent”); and 9,591,104

(the “’104 Patent”). NetScout denies, however, that Implicit’s Complaint sets forth a valid or

meritorious claim for patent infringement, and expressly denies that it has committed any acts of

patent infringement as alleged in the Complaint.

       9.      NetScout admits that Exhibit A to the Complaint appears to be a copy of the ‘683

Patent, entitled “Method and Systems for Data Demultiplexing” and that the face of the patent




                                                2
Case 2:18-cv-00053-JRG Document 74 Filed 01/09/19 Page 3 of 10 PageID #: 704



names Edward Balassanian as an inventor. NetScout lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in Paragraph 9 and, therefore, denies the

same.

        10.    NetScout admits that Exhibit A to the Complaint appears to be a copy of the ‘683

Patent, and that the face of the ‘683 Patent states it issued on April 8, 2014. NetScout lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 10 of the Complaint, and therefore denies the same.

        11.    NetScout admits that Exhibit B to the Complaint appears to be a copy of the ‘790

Patent, entitled “Method and Systems for Data Demultiplexing” and that the face of the ‘790 patent

names Edward Balassanian as an inventor. NetScout lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in Paragraph 11 and, therefore, denies the

same.

        12.    NetScout admits that Exhibit B to the Complaint appears to be a copy of the ‘790

Patent, and that the face of the ‘790 Patent states it issued on February 23, 2016. NetScout lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 12 of the Complaint, and therefore denies the same.

        13.    NetScout admits that Exhibit C to the Complaint appears to be a copy of the ‘104

Patent, entitled “Method and Systems for Data Demultiplexing” and that the face of the patent

names Edward Balassanian as an inventor. NetScout lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in Paragraph 13 and, therefore, denies the

same.

        14.    NetScout admits that Exhibit C to the Complaint appears to be a copy of the ‘104

Patent, and that the face of the ‘104 Patent states it issued on March 7, 2017. NetScout lacks




                                                 3
Case 2:18-cv-00053-JRG Document 74 Filed 01/09/19 Page 4 of 10 PageID #: 705



knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 14 of the Complaint, and therefore denies the same.

                                       V.      NETSCOUT

        15.     NetScout admits that it sells products in the United States, including products sold

under the “nGeniusOne” name.

        16.     NetScout admits that it has made, used, sold and has offered to sell one or more

nGeniusOne products in this District. NetScout denies the remaining allegations in paragraph 16.

                                         VI.     NOTICE

        17.     NetScout hereby incorporates by reference it answer to paragraphs 1 through 16

above as if fully set forth herein.

        18.     NetScout admits that it has had notice of the Asserted Patents as of the service of

Implicit’s Complaint. NetScout denies the remaining allegations of paragraph 18.

                                         VI.     CLAIMS

A.      Infringement of the ‘683 Patent

        19.     NetScout hereby incorporates by reference its answer to paragraphs 1 through 18

above as if fully set forth herein.

        20.     NetScout denies the allegations of paragraph 20.

        21.     NetScout denies the allegations of paragraph 21.

        22.     NetScout denies the allegations of paragraph 22.

        23.     NetScout denies the allegations of paragraph 23.

        24.     NetScout denies the allegations of paragraph 24.

B.      Infringement of the ‘790 Patent




                                                 4
Case 2:18-cv-00053-JRG Document 74 Filed 01/09/19 Page 5 of 10 PageID #: 706



        25.     NetScout hereby incorporates by reference its answer to paragraphs 1 through 24

above as if fully set forth herein.

        26.     NetScout denies the allegations of paragraph 26.

        27.     NetScout denies the allegations of paragraph 27.

        28.     NetScout denies the allegations of paragraph 28.

        29.     NetScout denies the allegations of paragraph 29.

        30.     NetScout denies the allegations of paragraph 30.

C.      Infringement of the ‘104 Patent

        31.     NetScout hereby incorporates by reference its answer to paragraphs 1 through 30

above as if fully set forth herein.

        32.     NetScout denies the allegations of paragraph 32.

        33.     NetScout denies the allegations of paragraph 33.

        34.     NetScout denies the allegations of paragraph 34.

        35.     NetScout denies the allegations of paragraph 35.

        36.     NetScout denies the allegations of paragraph 36.

                                 VII.   VICARIOUS LIABILITY

        37.     NetScout hereby incorporates by reference its answer to paragraphs 1 through 36

above as if fully set forth herein.

        38.     NetScout denies the allegations of paragraph 38.

                                        VIII. DAMAGES

        39.     NetScout hereby incorporates by reference its answer to paragraphs 1 through 38

above as if fully set forth herein.

        40.     NetScout denies the allegations of paragraph 40.




                                                5
Case 2:18-cv-00053-JRG Document 74 Filed 01/09/19 Page 6 of 10 PageID #: 707



       41.     NetScout denies the allegations of paragraph 41.

       42.     NetScout denies the allegations of paragraph 42.

                                 IX. PRAYER FOR RELIEF

       NetScout denies that Implicit is entitled to any relief in connection with the allegations in

the Complaint, including, without limitation, the allegations of Paragraphs (a) through (e) of

Implicit’s Prayer for Relief.

                                    X.       JURY DEMAND

       No response is required for Implicit’s demand for a jury trial.

                                 AFFIRMATIVE DEFENSES

       Without admitting or acknowledging that NetScout bears the burden of proof as to any of

the following affirmative defenses, NetScout asserts the following defenses based upon

information and belief:

                                          FIRST DEFENSE
                                         (Non-infringement)

       NetScout has not infringed, and does not infringe, any valid claim of the Asserted Patents,

literally, under the doctrine of equivalents, directly, indirectly, contributorily, by inducement,

willfully, or in any other manner. Therefore, NetScout is not liable for any infringement thereof.

                                       SECOND DEFENSE
                                          (Invalidity)

       One or more claims of the Asserted Patents are invalid for failing to satisfy the conditions

of patentability set forth in Title 35 of the United States Code including, but not limited to, 35

U.S.C. §§ 101, 102, 103, and/or 112.




                                                 6
Case 2:18-cv-00053-JRG Document 74 Filed 01/09/19 Page 7 of 10 PageID #: 708



                                       THIRD DEFENSE
                                          (Estoppel)

       Implicit is estopped, by virtue of the prior art and statements and amendments made during

the prosecution of the Asserted Patents from asserting infringement of one or more claims of the

Asserted Patents against NetScout either literally or under the doctrine of equivalents.

                                      FOURTH DEFENSE
                                    (Limitation on Damages)

       Implicit’s claims for damages for patent infringement are limited at a minimum by 35

U.S.C. § 287 to only those damages occurring after the notice of infringement and, in any event,

by 35 U.S.C. § 286.

                                        FIFTH DEFENSE
                                            (License)

       Implicit’s claims for damages for patent infringement are precluded, in whole or in part,

due to one or more licenses to the Asserted Patents between Implicit, or its predecessor-in-interest,

and one or more third parties, including without limitation Intel Corporation. Specifically, one or

more products accused of infringement utilize or rely on Intel processors and/or software that are

subject to license by Implicit to perform functionalities identified in Implicit’s Original and

Supplemental Infringement Contentions as meeting one or more asserted claim limitations.

                       RESERVATION OF ADDITIONAL DEFENSES

       NetScout expressly reserves the right to raise and allege additional defenses pursuant to

Rule 8 of the Federal Rules of Civil Procedure, the Patent Laws of the United States, and any other

defenses at law or in equity, that may exist or in the future may be available based on further

investigations and discovery.

                                    PRAYER FOR RELIEF

WHEREFORE, NetScout prays for judgment that:



                                                 7
Case 2:18-cv-00053-JRG Document 74 Filed 01/09/19 Page 8 of 10 PageID #: 709



        A. Finds judgment in favor of NetScout and against Implicit;

        B. Dismisses Implicit’s Complaint with prejudice;

        C. Denies any injunctive relief in favor of Implicit and against NetScout;

        D. Declares that the claims of the Asserted Patents be found invalid;

        E. Declares that NetScout has not infringed the Asserted Patents;

        F. Awards NetScout its costs and attorneys’ fees incurred in this action; and

        G. Grants such other and further relief as the Court may deem just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, NetScout hereby demands a

trial by jury on all issues so triable.



Date:    January 9, 2019                     Respectfully submitted:

                                             /s/ Melissa R. Smith
                                             Abran J. Kean (CO Bar 44660)
                                             ERISE IP, P.A.
                                             5600 Greenwood Plaza Blvd., Suite 200
                                             Greenwood Village, CO 80111
                                             Phone: (913) 777-5600

                                             Eric A. Buresh (KS Bar 19895)
                                             Mark C. Lang (KS Bar 26185)
                                             ERISE IP, P.A.
                                             6201 College Blvd., Suite 300
                                             Overland Park, Kansas 66211
                                             Phone: (913) 777-5600
                                             Facsimile: (913) 777-5601
                                             eric.buresh@eriseip.com
                                             abran.kean@eriseip.com
                                             mark.lang@eriseip.com

                                             Melissa Smith
                                             TX State Bar No. 24001351
                                             melissa@gillamsmithlaw.com
                                             GILLAM & SMITH, L.L.P.



                                                8
Case 2:18-cv-00053-JRG Document 74 Filed 01/09/19 Page 9 of 10 PageID #: 710



                                   303 South Washington Avenue
                                   Marshall, TX 75670
                                   Telephone: 903-934-8450
                                   Facsimile: 903-934-9257

                                   Attorneys for NetScout Systems, Inc.




                                      9
Case 2:18-cv-00053-JRG Document 74 Filed 01/09/19 Page 10 of 10 PageID #: 711




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have
consented to electronic service are being served with a copy of this document on January 9, 2019.

                                                           /s/ Melissa R. Smith




                                               10
